Citation Nr: 0908467	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for benign essential 
tremors, to include as due to herbicide exposure and or 
Project SHAD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to August 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

The Veteran's appeal was previously before the Board in 
January 2007, at which time it was remanded for issuance of 
statement of the case.  The statement of the case was issued 
and the Veteran perfected his appeal by submitting a 
substantive appeal.

In May 2007, the Veteran provided testimony at a hearing 
before a decision review officer at the Des Moines, Iowa, RO.  
A transcript of the hearing is of record.

In August 2007, the RO advised the veteran that if he wished 
to claim service connection for erectile dysfunction, he 
should advise that office.  In September 2007, he wrote that 
he was claiming service connection for that disability.  The 
issue does not appear to have been adjudicated and is 
referred to the agency of original jurisdiction (AOJ) for 
such adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision can be rendered with respect to the 
Veteran's claim for entitlement to service connection for 
benign essential tremors.  Specifically, the Veteran should 
be provided a VA examination to determine the nature and 
etiology of his current disability.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

In support of his claim, the Veteran has submitted numerous 
statements from friends and family members noting that his 
tremors began soon after his return from active duty service.  
In addition, during his May 2007 hearing, the Veteran 
testified that he was exposed to a noise concussion while 
serving on the USS Valley Forge in 1964 or 1965 while the 
ship was shelling the enemy.  He also testified that he first 
noticed tremors when he "first came home" and his mother 
pointed them out.  

While the Veteran was provided an August 2007 VA examination, 
the examiner only provided a medical opinion regarding a 
possible relationship between the Veteran's benign tremors 
and any exposure to Agent Orange.  The record does not 
contain a medical opinion addressing the Veteran's other 
arguments regarding the etiology of his benign essential 
tremors.  

In light of the lay evidence and testimony in support of the 
Veteran's claim, a new VA examination is needed so that a 
competent medical professional can opine as to the 
relationship between the Veteran's current benign essential 
tremors and any incident of active duty service, including 
the Veteran's alleged exposure to noise concussions.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his benign essential tremors.  
The examiner should review the claims 
folders and note such review in 
examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current benign essential tremors had 
their onset in service or are otherwise 
related to any incident of active duty 
service, including exposure to in-service 
shelling concussions.

The examiner should provide a rationale 
for this opinion.  The examiner is 
advised that the Veteran is competent to 
report his symptoms during service and 
such reports must be considered.

2.  If the benefit sought is not granted, 
the AOJ should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



